DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 02/09/2021 is acknowledged and has been entered.  Claims 6-17 are withdrawn as drawn to non-elected inventions and species.  Claims 1-5 are cancelled. Claims 18-21 are added.  Accordingly, claims 6-21 are pending and claims 18-21 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/JP2016/074181, filed 08/19/2016.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2015-163839, filed in Japan on 08/21/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 



Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself, not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. 

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct. 

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within 

Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 

In the instant case, the claims are drawn using broad genii of antibodies.  The claims refer to these antibodies by their functional properties: an HMGB2 antibody that recognizes SEQ ID NO 3 or 4.

The instant specification discloses three commercial antibodies, which may satisfy these limitations; however, no other antibodies are disclosed. 
The teachings of the instant specification are insufficient to establish possession of the breadth of antibodies required to practice the claimed invention consistent with the written description requirement of 35 U.S.C. § 112, 1st paragraph.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US2012/0238037).
With respect to claim 18, Kobayashi, throughout the reference and especially at Table 2, [0084], [0089], and [0097]-[0148],  teaches a method of detecting HMGB1 comprising the step of contacting an HMGB1 antibody (any of the antibodies which react with HMGB1) with the sample in the presence of the HMGB2 absorbent (an antibody that cross reacts with HMGB2). Kobayashi at [0084], [0089] and claim 1 teaches that the first/capture and second/detection antibody can comprise at least one of various antibody combinations, thereby indicating that the first/capture antibody or second antibody/detection antibody can be multiple antibodies and therefore would read on claim 1.  For example, if the HMGB1 antibody (that was contacted in the above) were two antibodies, this would satisfy the claim and both would be added to the sample in the presence of the antibody that cross reacts with HMGB2. Moreover, antibody A in claim 1 would cross react with SEQ ID NO:3 as the sequences are nearly identical.  Kobayashi at [0129] teaches that various antibodies used exhibited cross reactivity with HMGB2. 

prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have added two HMGB1 antibodies to the sample in the presence of the HMGB2 antibody, as rendered obvious by Kobayashi, in the method of Kobayashi.
One of ordinary skill in the art would have been motivated to have added two HMGB1 antibodies to the sample in the presence of the HMGB2 antibody, as rendered obvious by Kobayashi, in the method of Kobayashi, because Kobayashi teaches using at least one first antibody. 
One of ordinary skill in the art would have a reasonable expectation of success, because Kobayashi teaches using at least one first antibody.
With respect to claim 20, Kobayashi at Table 2 and [0097]-[0148] teaches that the antibody is against HMGB1 but cross reacts with HMGB2 and therefore has affinity to both.
With respect to claim 21, Kobayashi at Table 2 and [0097]-[0148] teaches detecting HMGb1 by an immunological test method.

Claims 19 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 7,964,706) in view of Yoshimura (US20130130275).  
With respect to claim 19, Wu at 63:4-23 teaches a method of measuring an antigen by contacting the sample with an antigen and with a first antibody against the antigen and detecting the antigen. Wu at 34:45-60 teaches that the antigen can be HMGb2 and teaches that one can measure HMGb1 and HMGb2 in an immunoassay.   Wu at 7:39-35 teaches antibodies which bind to HMGB1 and HMGB2 and therefore are anti-HMGB1 antibodies.  Wu at 29:55-65 
  Wu at 4:60-10 teaches that the HMGb2 antigen contains the claimed sequences. As explained above, Wu at 63:4-23 teaches immobilizing the antigen, which would be HMGB2 on the solid phase and therefore would include the claimed sequence. Thus, Wu teaches a method of measuring HMGB1 and HMGB2 in a sample comprising contacting a first HMGB1 antibody (which binds to both HMGb1 and HMGb2 (34:45-60)) with the sample in the presence of the HMGB2 absorbent (Full length antigen HMGB2; 34:45-60 teaches that the antigen can be HMGB2; Full length HMGB2 contains the claimed sequence.)   
Wu does not explicitly teach two antibodies.
However, Yoshimura at [0054] teaches a competitive immunoassay teaches using an antibody on the solid phase for the labeled antigen or antigen in the sample to bind to and an indirectly labeled antigen.  Yoshimura at [0032] teaches that the capture agent can be immobilized to the solid phase using a specific binding partner (i.e. “the linking agent can be any binding partner (preferably specific) that is immobilized on (attached to) the solid phase and that has the ability to immobilize the capture agent through a binding reagent)”. Yoshimura at [0025] teaches that binding partners include analyte/antibody.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have added two antibodies, as rendered obvious by Kobayashi and Yoshimura, in the method of Kobayashi.
One of ordinary skill in the art would have been motivated to have added two antibodies, as rendered obvious by Kobayashi and Yoshimura, in the method of Kobayashi, in order to immobilize the antigen and to detect the antigen via a labeled antibody. 

With respect to claim 20, Kobayashi at Table 2 and [0097]-[0148] teaches that the antibody is against HMGB1 but cross reacts with HMGB2 and therefore has affinity to both.
With respect to claim 21, Kobayashi at Table 2 and [0097]-[0148] teaches detecting HMGb1 by an immunological test method.
Response to Arguments
Declarant’s arguments, see Declaration, filed 02/09/2021, have been fully considered and are not persuasive.  Applicant shows that SEQ ID NO:3-4 had inhibitory effects and the rest of  the sequences did not. However, Applicant’s claims are not limited to these sequences, as the claim language is open and can include other amino acids surrounding these sequences.  Moreover, the prior art does not teach the sequences that are compared to SEQ ID NO: 3-4. Finally, the declaration uses a particular experiment and antibodies, which are not commensurate in scope with the broad language of the claim. Therefore, Declarant’s arguments are not persuasive. 
Applicant’s arguments, see Remarks, filed 02/09/2021, have been fully considered and are not persuasive.  Applicant argues that Koboyashi does not teach antibodies that bind to SEQ ID NO: 3-4 or the peptide of SEQ ID NO: 3-4; however, this is not the case, as the sequence is not limited to SEQ ID NO: 3-4 using closed language. Moreover, the epitopes that these antibodies bind to are contained in SEQ ID NO: 3-4 and can cross react with SEQ ID NO: 3-4. Moreover, HMGB2 contains SEQ ID NO: 3-4 .Thus, Applicant’s arguments are not persuasive. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.